Per Curiam,
This is a contest over the proceeds of a sheriff’s sale of the defendant’s real estate. The appellant is the holder of a mechanic’s lien, and claims payment out of the fund. The plaintiff, the appellee, is the holder of a mortgage upon the same property, and asserts that the appellant is in equity estopped from claiming under his lien because he had agreed to release his right of lien as an inducement to her to advance money upon the mortgage, which was paid to him. The auditor, after hearing the testimony at length, found the facts in favor of the plaintiff and reported a decree in her favor. The findings were reviewed in the court below and affirmed. The legal conclusions follow logically upon'the facts.
An appeal in 'this case was therefore directed against the findings of fact, and the burden assumed by the appellant was that of showing clearly that they were mistaken. To show that they are in some doubt, or that they rest on evidence that was attacked, is not enough. We have looked into the testimony in this case. We can see that the auditor could have reached a different conclusion from that embodied in his report, but we are not prepared to say that he should have done so, or that substantial justice has not been done by the distribution which he recommended.
The assignments of error, nearly all of which are to the findings of fact, are therefore overruled, and the decree of distribution appealed from is affirmed.